Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2021 has been entered.
Response to Amendment
In the amendment filed on September 23, 2021, the following has occurred: claim(s) 1, 5, 8, 12, 15, and 19 have been amended, and claim(s) 2, 4, 9, 11, 16, and 18 have been deleted. Now, claim(s) 1, 3, 5-8, 10, 12-15, 17 and 19-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 8, 10, 12, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramanian et al. (U.S. Patent Pre-Grant Publication No. 2008/0201174) in view of Monier et al. (U.S. Patent Pre-Grant Publication No. 2016/0063212).
As per independent claim 1, Ramasubramanian discloses a computer-implemented method for predicting medication adherence of a patient, the method comprising: identifying risk factors associated with medication adherence of the patient (See 
While Ramasubramanian teaches the method as described above, Ramasubramanian may not explicitly teach determining a cluster to which the patient belongs, the cluster being a subset of a cohort, the cohort including a plurality of cohort patients having a common condition, the cohort including a plurality of baseline features associated with the cohort patients, the baseline features comprising a number of distinct medications prescribed for the common condition common to the patients in the cohort, the cluster being defined based on a subset of the baseline features, the subset of the baseline features including unique ones of the distinct medications common to the patients in the cluster; determining a likely behaviour for medication adherence of the patient based on the identified risk factors and a temporal causal model, the temporal causal model based on features of the cluster to which the patient belongs, the features including the baseline features and dynamic features, the dynamic features being associated with a temporality of the baseline features captured in a predefined window of time, the features being nodes in the temporal causal model, the likely behaviour based on causality measures for each identified risk factor to the nodes, the temporal causal model being generated based on at least one of a regression model and a classification model by relating the dynamic features and medication adherence values, the medication adherence values being indicative of a ratio between an actual medication regiment and an expected medication regiment..
Monier teaches a method for determining a cluster to which the patient belongs, the cluster being a subset of a cohort, the cohort including a plurality of cohort patients having a common condition (See Paragraph [0036]: The patient trajectory graph module clusters patients sharing a similar medical condition or disorder into groups based on the selected features the patients have in common among themselves.), the cohort including a plurality of baseline features associated with the cohort patients, the baseline features comprising a number of distinct 
As per claim 3, Ramasubramanian/Monier discloses the method of claim 1 as described above. Ramasubramanian further teaches wherein the future medication adherence value is less than the threshold value, determining ranks corresponding to the risk factors specific to the patient (See Paragraph [0107]: Personalization algorithms are used to automatically rank and 
As per claim 5, Ramasubramanian/Monier discloses the method of claim 1 as described above. Ramasubramanian further teaches wherein the baseline features are associated to when the condition was diagnosed at an index date for the cluster patients (See Paragraphs [0075]-[0077]: The user's relevant condition and stages can identify when interventions are taken, as well as recording the date and time that the intervention was taken, which the Examiner is interpreting the intervention to encompass diagnosis.), the temporality of the dynamic features subsequent to the index date (See Paragraph [0077]: The condition-phase-stage model is able to identify 'stage of change' of the user with respect to diagnosis or treatment, which the Examiner is interpreting to encompass the claimed portion.).
As per independent claim 8, Ramasubramanian discloses a computer program product for predicting medication adherence of a patient, the computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media capable of performing a method, the method comprising: identifying risk factors associated with medication adherence of the patient (See Paragraphs [0074]-[0075] and [0111]: The system automatically initiates a scan of the user database and the user profile data and comparing against medical guidelines to identify the patient's condition, which the system is an adherence management system that identifies risk factors.); determining a current medication adherence value of the patient, 
While Ramasubramanian teaches the computer program product as described above, Ramasubramanian may not explicitly teach determining a cluster to which the patient belongs, the cluster being a subset of a cohort, the cohort including a plurality of cohort patients having a common condition, the cohort including a plurality of baseline features associated with the 
Monier teaches a computer program product for determining a cluster to which the patient belongs, the cluster being a subset of a cohort, the cohort including a plurality of cohort patients having a common condition (See Paragraph [0036]: The patient trajectory graph module clusters patients sharing a similar medical condition or disorder into groups based on the selected features the patients have in common among themselves.), the cohort including a plurality of baseline features associated with the cohort patients, the baseline features comprising a number of distinct medications prescribed for the common condition common to the patients in the cohort, the cluster being defined based on a subset of the baseline features, the subset of the baseline features including unique ones of the distinct medications common to the patients in the cluster (See Paragraphs [0036]-[0037]: The patients who share a particular lab value and 
As per claim 10, Ramasubramanian/Monier discloses the computer program product of claim 8 as described above. Ramasubramanian further teaches wherein the future medication adherence value is less than the threshold value, determining ranks corresponding to the risk factors specific to the patient (See Paragraph [0I07]: Personalization algorithms are used to automatically rank and weight, filter, prioritize, and categorize the interventions, which the Examiner is interpreting the interventions to encompass the risk factors because the interventions are based on conditions.), wherein the intervention is based on the ranks (See Paragraph [0107]: Personalization algorithms are used to automatically rank and weight, filter, prioritize, and 
As per claim 12, Ramasubramanian/Monier discloses the computer program product of claim 8 as described above. Ramasubramanian further teaches wherein the baseline features are associated to when the condition was diagnosed at an index date for the cluster patients (See Paragraphs [0075]-[0077]: The user's relevant condition and stages can identify when interventions are taken, as well as recording the date and time that the intervention was taken, which the Examiner is interpreting the intervention to encompass diagnosis.), the temporality of the dynamic features being subsequent to the index date (See Paragraph [0077]: The condition-phase-stage model is able to identify 'stage of change' of the user with respect to diagnosis or treatment, which the Examiner is interpreting to encompass the claimed portion.).
As per independent claim 15, Ramasubramanian discloses a computer system for predicting medication adherence of a patient, the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method, the method comprising: identifying risk factors associated with medication adherence of the patient (See Paragraphs [0074]-[0075] and [0111]: The system automatically initiates a scan of the user database and the user profile data and comparing against medical guidelines to identify the patient's condition, which the system is an adherence management system that identifies risk factors.); determining a current medication adherence value of the patient, the current medication adherence value indicative of the ratio relative to a current time (See Paragraph [0097]: The patient's adherence rate can be 
While Ramasubramanian teaches the system as described above, Ramasubramanian may not explicitly teach determining a cluster to which the patient belongs, the cluster being a subset of a cohort, the cohort including a plurality of cohort patients having a common condition, the cohort including a plurality of baseline features associated with the cohort patients, the baseline features comprising a number of distinct medications prescribed for the common condition 
Monier teaches a system for determining a cluster to which the patient belongs, the cluster being a subset of a cohort, the cohort including a plurality of cohort patients having a common condition (See Paragraph [0036]: The patient trajectory graph module clusters patients sharing a similar medical condition or disorder into groups based on the selected features the patients have in common among themselves.), the cohort including a plurality of baseline features associated with the cohort patients, the baseline features comprising a number of distinct medications prescribed for the common condition common to the patients in the cohort, the cluster being defined based on a subset of the baseline features, the subset of the baseline features including unique ones of the distinct medications common to the patients in the cluster (See Paragraphs [0036]-[0037]: The patients who share a particular lab value and medication are initially grouped into “node1”, and the record processing module and generating/selecting 
As per claim 17, Ramasubramanian/Monier discloses the system of claim 15 as described above. Ramasubramanian further teaches wherein the future medication adherence value is less than the threshold value, determining ranks corresponding to the risk factors specific to the patient (See Paragraph [0107]: Personalization algorithms are used to automatically rank and weight, filter, prioritize, and categorize the interventions, which the Examiner is interpreting the interventions to encompass the risk factors because the interventions are based on conditions.), wherein the intervention is based on the ranks (See Paragraph [0107]: Personalization algorithms are used to automatically rank and weight, filter, prioritize, and categorize the interventions, which the Examiner is interpreting the interventions to encompass the claimed portion.).
As per claim 19, Ramasubramanian/Monier discloses the system of claim 15 as described above. Ramasubramanian further teaches wherein the baseline features are associated to when the condition was diagnosed at an index date for the cluster patients (See Paragraphs [0075]-[0077]: The user's relevant condition and stages can identify when interventions are taken, as well as recording the date and time that the intervention was taken, which the Examiner is interpreting the intervention to encompass diagnosis.), the temporality of the dynamic features subsequent to the index date (See Paragraph [0077]: The condition-phase-stage model is able to identify 'stage of change' of the user with respect to diagnosis or treatment, which the Examiner is interpreting to encompass the claimed portion.).
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramanian et al. (U.S. Patent Pre-Grant Publication No. 2008/0201174) in view of Monier et al. (U.S. Patent Pre-Grant Publication No. 2016/0063212) in further view of Horvitz et al. (U.S. Patent Pre-Grant Publication No. 2014/0379630).
As per claim 6, Ramasubramanian/Monier discloses the method of claim 1 as described above. Ramasubramanian/Monier may not explicitly teach wherein the causality measures are based on a Granger causality.
Horvitz teaches a method wherein the causality measures are based on a Granger causality (See Paragraph [0040]: Granger causality method can be utilized in this process.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Ramasubramanian/Monier to include Granger similarity as taught by Horvitz. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ramasubramanian/Monier with Horvitz with the motivation of improving analysis efficiency (See Background of Horvitz in Paragraph [0001]).
As per claim 13, Ramasubramanian/Monier discloses the computer program product of claim 8 as described above. Ramasubramanian/Monier may not explicitly teach wherein the causality measures are based on a Granger causality.
Horvitz teaches a method wherein the causality measures are based on a Granger causality (See Paragraph [0040]: Granger causality method can be utilized in this process.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable medium of Ramasubramanian/Monier to include Granger similarity as taught by Horvitz. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ramasubramanian/Monier with Horvitz with the motivation of improving analysis efficiency (See Background of Horvitz in Paragraph [0001]).
As per claim 20, Ramasubramanian/Monier discloses the system of claim 15 as described above. Ramasubramanian/Monier may not explicitly teach wherein the causality measures are based on a Granger causality.
Horvitz teaches a method wherein the causality measures are based on a Granger causality (See Paragraph [0040]: Granger causality method can be utilized in this process.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the computer-readable medium of Ramasubramanian/Monier to include Granger similarity as taught by Horvitz. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ramasubramanian/Monier with Horvitz with the motivation of improving analysis efficiency (See Background of Horvitz in Paragraph [0001]).
Claims 17 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramanian et al. (U.S. Patent Pre-Grant Publication No. 2008/0201174) in view of Monier et al. (U.S. Patent Pre-Grant Publication No. 2016/0063212) in further view of Athey et al. (U.S. Patent Pre-Grant Publication No. 2018/0330824).
As per claim 7, Ramasubramanian/Horvitz/Ryan discloses the method of claim 1 as described above. Ramasubramanian/Horvitz/Ryan may not explicitly teach wherein the temporal causal model is generated based on at least one of a regression and a classification model, the regression and the classification model being one of a linear regression model, a logistic regression model, and a random forest model.
Athey teaches a method wherein the temporal causal model is generated based on at least one of a regression and a classification model, the regression and the classification model being one of a linear regression model, a logistic regression model, and a random forest model (See Paragraph [0069]: Training data can be utilized by machine learning techniques such as, regression algorithms and linear regression.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Ramasubramanian/Horvitz to include a regression and a classification model as taught by Athey. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ramasubramanian/Horvitz with Athey with the motivation of improving the utilization of machine learning techniques (See Background of Athey in Paragraph [0005]).
As per claim 14, Ramasubramanian/Horvitz/Ryan discloses the computer-readable medium of claim 8 as described above. Ramasubramanian/Horvitz/Ryan may not explicitly teach wherein the temporal causal model is generated based on at least one of a regression and a 
Athey teaches a computer-readable medium wherein the temporal causal model is generated based on at least one of a regression and a classification model, the regression and the classification model being one of a linear regression model, a logistic regression model, and a random forest model (See Paragraph [0069]: Training data can be utilized by machine learning techniques such as, regression algorithms and linear regression.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Ramasubramanian/Horvitz to include a regression and a classification model as taught by Athey. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ramasubramanian/Horvitz with Athey with the motivation of improving the utilization of machine learning techniques (See Background of Athey in Paragraph [0005]).

Response to Arguments
In the Remarks filed on September 23, 2021, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 101 rejection(s) and 35 U.S.C. 103 rejection(s). The Examiner agrees that the newly added and amended claims overcome the 35 U.S.C. 101 rejection(s). However, the Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) Ryan does not discuss distinct medications that are common to a set of patients who are to be grouped and for at least this reason, it is respectfully submitted that Ryan does not disclose or suggest the above recitation of claim 1 and does not cure the deficiencies of Ramasubramanian and Horvitz; and (2) Ryan does not disclose or suggest "the cohort including a plurality of cohort patients having a common condition, the baseline features comprising a number of distinct medications prescribed for the common condition common to the patients in the cohort, the cluster being defined based on a subset of the baseline features, the subset of the baseline features including unique ones of the distinct medications common to the patients in the cluster," as recited in claim 1. Ryan only includes one level of stratification and does not disclose a cohort level and a cluster level. Ryan does not disclose or suggest that the stratification may be performed based on these baseline features and according to this plurality of levels.  
In response to argument (1), the Examiner agrees with the Applicant. The Examiner has supplemented the previous 35 U.S.C. 103 rejection(s) with Monier et al. (U.S. Patent Pre-Grant Publication No. 2016/0063212) to cure the deficiencies of Ramasubramanian and Horvitz in reference to the distinct medications that are common to a set of patients who are to be grouped 
In response to argument (2), the Examiner agrees with the Applicant. The Examiner has supplemented the previous 35 U.S.C. 103 rejection(s) with Monier et al. (U.S. Patent Pre-Grant Publication No. 2016/0063212) to cure the deficiencies of Ramasubramanian and Horvitz in reference to "the cohort including a plurality of cohort patients having a common condition, the baseline features comprising a number of distinct medications prescribed for the common condition common to the patients in the cohort, the cluster being defined based on a subset of the baseline features, the subset of the baseline features including unique ones of the distinct medications common to the patients in the cluster," as rejected above with utilizing Monier in Paragraph [0036] as the patient trajectory graph module clusters patients sharing a similar medical condition or disorder into groups based on the selected features the patients have in common among themselves. The 35 U.S.C. 103 rejection(s) still stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haddad et al. (U.S. Patent Pre-Grant Publication No. 2020/0353250), describes a treatment optimization system that can update a treatment regimen based on patient data, treatment compliance data, and related treatment data, Hanina et al. (U.S. Patent Pre-Grant Publication No. 2011/0153360), describes a system and method for adhering to a clinical trial based on received patient information, and Chao et al. ("Enhanced Self-Efficacy and Behavioral Changes Among Patients With Diabetes: Cloud-Based Mobile Health Platform and Mobile App Service"), describes analyzing the association of patient-centered health promotion behavior and to examine the implications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626